305 S.W.3d 505 (2010)
STATE of Missouri, Respondent,
v.
Michael D. HEITH, Appellant.
No. WD 69988.
Missouri Court of Appeals, Western District.
March 23, 2010.
Rebecca L. Kurz, Esq., Olathe, KS, for appellant.
Shaun J. Mackelprang, Esq. and Karen L. Kramer, Esq. Jefferson City, MO, for respondent.
BEFORE DIVISION ONE: LISA WHITE HARDWICK, Presiding Judge, JAMES M. SMART, JR. and ALOK AHUJA, Judges.

ORDER
PER CURIAM.
Michael Heith appeals his conviction for deviate sexual assault after a trial by jury. Heith contends the circuit court erred in refusing his tendered non-MAI-CR cautionary instruction. For reasons explained in a Memorandum provided to the parties, we find no error and affirm the judgment of conviction.
AFFIRMED. Rule 30.25(b).